





AUTOMATIC DATA PROCESSING, INC.
2008 OMNIBUS AWARD PLAN
FRENCH SUB PLAN
(EFFECTIVE APRIL 2016)


1.
Scope



This French stock option sub plan (the “French Sub Plan”) is established
pursuant to and in accordance with the Automatic Data Processing, Inc. 2008
Omnibus Award Plan (the “Plan”) as a Sub Plan defined in Article 1 of the Plan.
The purpose of the French Sub Plan is to ensure that the French Options (as
defined below) comply with the relevant provisions of Articles L. 225-177 to L.
225-186-1 of the French Commercial Code, French labor law and Article 80 bis of
the French tax code and tax administrative guidelines published by the French
tax authorities (in particular, BOI-RSA-ES-20-10-10-20140812) (“French Law”).
The French Sub Plan is applicable to Awards granted to employees of the
Company’s French direct or indirect subsidiaries and Corporate Officers (as
defined below). The French Sub Plan shall also apply to employees and corporate
officers of the Company and of its non-French direct or indirect subsidiaries
that have been granted Awards under the Plan if and when they become subject to
French income tax.
Solely for purposes of this French Sub Plan, any provision of the Plan or of the
French Sub Plan in contradiction with French Law shall be void and automatically
replaced by the applicable provisions under French law.
Solely for purposes of this French Sub Plan, the provisions of this French Sub
Plan shall take precedence over conflicting provisions of the Plan.
2.
Definitions



Except as noted below, all capitalized terms not defined herein have the same
meaning as such terms in the Plan.
“Closed Period” means any of the following periods if the Common Stock is listed
on NYSE or NASDAQ or on any other similar regulated stock exchange as defined by
French administrative guidelines BOI-RSA-ES-20-10-10-20140812, n°180 to 210: (A)
twenty (20) trading days after (i) the payment of a dividend; or (ii) an
increase of share capital; (B) the period of ten (10) trading days preceding and
following the disclosure to the public of the consolidated financial statements
of the Company; or (C) the period as from the date the management of the Company
(including the Board members) are aware of information which could, in the case
it would be disclosed to the public, significantly impact the market price of
the Shares, until ten (10) trading days after the date such information is
disclosed to the public;
“Corporate Officers” means the president of the board of directors (président du
conseil d’administration), the chief executive officer (directeur général),
deputy chief executive officers (directeurs généraux délégués), members of the
executive management board (membres du directoire) and


1

--------------------------------------------------------------------------------





the manager (gérant) of a corporation as set forth in Article L. 186-5 of the
French Commercial Code, in each case, of the French Subsidiaries;
“Date of Exercise” shall mean the date of exercise of French Options by a French
Participant;
“French Effective Date” shall have the meaning ascribed to it in Section 14
below;
“French Eligible Employee” shall have the meaning ascribed to it in Section 3
below;
“French Exercise Price” means:
(a)
If the Common Stock is listed on NYSE or NASDAQ or on any other similar
regulated stock exchange as defined by French administrative guidelines
BOI-RSA-ES-20-10-10-20140812 n°160 to 200: the higher of (i) the Exercise Price,
(ii) 80% of the average of the closing trading prices of a Share during the
twenty (20) trading days preceding the Date of Grant and (iii) 80% of the
average purchase price of the treasury Shares held by the Company on the Date of
Grant;



(b)
If the Common Stock is not listed on NYSE or NASDAQ or on any other similar
regulated stock exchange as defined by French administrative guidelines
BOI-RSA-ES-20-10-10-20140812 n°160 to 200: the exercise price shall be
determined by the Committee in accordance with the objective methods applicable
to the valuation of shares taking into account the Company's net asset position,
profitability and business plan, applying a specific weighting in each case.
Those criteria shall be assessed, if applicable, on a consolidated basis.
Failing this, the exercise price shall be determined by dividing the net asset
value by the number of Shares.



“French Law” shall have the meaning ascribed to it in Section 1 above;
“French Options” shall have the meaning ascribed to it in Section 4 below;
“French Participant” means a French Eligible Employee who has been granted
French Options in accordance with the French Sub Plan;
“French Sub Plan” shall have the meaning ascribed to it in Section 1 above;
“French Subsidiaries” means Subsidiaries of the Company that are organized under
the laws of France and the share capital of which is at least 10% held by the
Company (directly or indirectly) at the Date of Grant;
“Share” shall mean a share of Common Stock.
3.
French Eligible Employees



The beneficiaries of French Options (as defined below) (the “French Eligible
Employees”) shall only be French Subsidiaries’ employees or Corporate Officers
who do not hold individually more than 10% of the share capital of the Company
at the Date of Grant.
4.
French Options





2

--------------------------------------------------------------------------------





This French Sub-Plan is applicable only to Nonqualified Stock Options giving
right to purchase existing Shares of the Company (the “French Options”).
In particular, French Eligible Employees shall not receive under this French
Sub-Plan Nonqualified Stock Options giving right to subscribe for new Shares,
Incentive Stock Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, Other Stock-Based Award, Performance Compensation Award or
Substitute Award.
The total number of French Options outstanding that have not been exercised
shall at all times not represent more than one third of the share capital of the
Company.
5.
Date of Grant



The Date of Grant of the French Options shall not occur during a Closed Period.
6.
French Exercise Price



The Exercise Price of the French Options shall be equal to the French Exercise
Price.
The French Exercise Price (which is denominated in U.S. dollar) shall be paid by
French Participants after conversion in Euro by application of the Euro/U.S.
dollar daily exchange rate as published by the Banque de France on the Date of
Exercise or, if no rate is available on that date, the first following daily
rate published thereafter.
The method of exercise and form of payment of the French Options shall be
determined by the Committee or the Company acting as agent of the Committee, in
accordance with French Law.
Article 7(d) of the Plan (“Method of Exercise and Form of Payment”) shall not be
applicable to French Options.
7.
Vesting Period



French Options shall vest and become exercisable in such manner and on such date
or dates determined by the Committee and set forth in the Award Agreement, and
shall expire after such period, not to exceed ten years, as may be determined by
the Committee (the “Option Period”).
Article 7(c) of the Plan shall not be applicable to French Options.
8.
Nontransferability



Article 14(b) of the Plan (“Nontransferability”) shall not be applicable to
French Options.
No French Option shall be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant other than in case a French
Participant dies, in which case the French Participant’s estate will have six
months from the date of the death of the French Participant to exercise the
French Options granted to the deceased French Participant to the extent that any
vesting conditions that may be provided for such French Options (other than the
condition provided for in Article 7, which will not be applicable in the case of
death of the Participant) are met before the end of such six-month period.
9.
No change of Beneficiary



3

--------------------------------------------------------------------------------







Article 14(g) of the Plan (“Designation and Change of Beneficiary”) shall not be
applicable to French Options.
10.
Clawback/Forfeiture



Article 14(j)(ii) of the Plan (“Government and other regulations”) shall not be
applicable to French Options.
Article 14(u) of the Plan shall apply to French Options only to the extent the
claw back/forfeiture provided for in such Article is not considered as a
monetary sanction prohibited by Article L. 1331-2 of the French Labor Code.
11.
Adjustments



Notwithstanding the provisions of Article 12 of the Plan, the French Exercise
Price and the number of French Options granted to French Eligible Employees
shall not be modified once the French Options have been granted, except in cases
which are authorized or compulsory under French Law.
The French Exercise Price and the number of the Shares purchased under the
French Sub Plan shall only be adjusted upon the occurrence of the events
provided for under Article L. 225-181 of the French Commercial Code. Any such
adjustments shall be made in accordance with French Law.
12.
Availability of Shares



The Company shall at any time hold a number of treasury Shares in excess of the
number of French Options that are exercisable pursuant to the French Sub Plan.
13.
Reporting requirements - French Subsidiaries



French Subsidiaries shall comply with the reporting requirements set forth by
Article 38 septdecies of Annex III of the French Tax Code.
In particular, before March 1st of the year following the year of exercise of
French Options by a French Participant, the relevant French Subsidiary shall
send (or cause to be sent) to the French Participant and to the French tax
authorities an individual report providing for, in particular, the Date of
Grant, the Date of Exercise, the number of Shares purchased by the French
Participant, the French Exercise Price, the value of the Shares at the Date of
Exercise and, if the French Exercise Price is less than 95% of the average of
the closing trading prices of a Share during the twenty (20) trading days
preceding the Date of Grant or of the average purchase price of the treasury
Shares held by the Company on the Date of Grant, the amount of the difference
between (i) 95% of the higher of the average of the closing trading prices of a
Share during the twenty (20) trading days preceding the Date of Grant and the
average purchase price of the treasury Shares held by the Company on the Date of
Grant and (ii) the French Exercise Price.
14.
Effective Date - Duration of the French Sub Plan



The French Sub Plan shall be effective as of April 6, 2016 (the “French
Effective Date”).


4

--------------------------------------------------------------------------------





The expiration date of the French Sub Plan shall be the expiration date of the
Plan, i.e. the tenth anniversary of the Effective Date. No French Options shall
be granted under the French Sub Plan thereafter.
15.
Administration of the French Sub Plan - Amendments



Article 4(b)(v), (vi), (ix) and (x) of the Plan shall authorize the Committee to
modify the key terms and conditions of the French Options after the Date of
Grant, it being precised that the Committee shall have the sole and plenary
authority after the Date of Grant to establish, amend, suspend, or waive any
rules and regulations in accordance with French Law and appoint such agents as
the Committee shall deem appropriate for the proper administration of the Plan.
Any amendment of this French Sub Plan made according to Articles 4 and 13 of the
Plan shall be made in accordance with French Law.
16.
Award Agreement



The Award Agreement described in Article 14(a) of the Plan shall in particular
indicate (i) the number of French Options, (ii) the French Exercise Price and
(iii) the Date of Grant.
17.
Governing Law



This French Sub Plan shall be governed by and construed in accordance with the
internal laws of the State of Delaware.






5